Citation Nr: 1707313	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for tinnitus.  

In September 2013, the Board issued a decision that, in pertinent part, denied service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued an Order that granted a Joint Motion for Partial Remand (Joint Motion), vacated the Board's September 2013 decision, and remanded to the Board for action in compliance with the Joint Motion.  

In July 2015, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

In the January 2015 Joint Motion, the parties noted "that VA Training Letter 10-02 at 5 (Mar. 18, 2010), acknowledges that '[t]he onset [of tinnitus] may be gradual or sudden, and . . . [t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered'."  The Joint Motion further determined that a "February 2011 [VA] examination report does not fully address the concept of delayed-onset tinnitus or the precepts noted in VA Training Letter 10-02."  The Joint Motion therefore concluded that service connection for tinnitus should be remanded for another VA examination and opinion.  

Pursuant to the January 2015 Joint Motion, the Veteran's claim was remanded in July 2015 for a new VA examination and opinion.  Such was obtained in October 2015.  However, a review of the October 2015 VA examination report does not show that it adequately addresses the concept of delayed-onset tinnitus, despite having been requested to do so in the Board's July 2015 remand instructions.

In particular, the October 2015 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran reported the onset of tinnitus in 2006, more than 30 years after his separation from service.  She then stated:

It is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does NOT develop years later.  Additionally, per the Institute of Medicine (2006) 'as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.'

However, as was noted by the January 2015 Joint Motion, VA Training Letter 10-02 specifically indicates that tinnitus can have a delayed onset.  Therefore, the October 2015 VA medical opinion does not adequately address the etiology of the Veteran's delayed-onset tinnitus, and new medical opinion is required.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the October 2015 VA examiner for an addendum opinion.  If the October 2015 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for an examination to provide the requested opinions and information.  After reviewing the claims file, to include a copy of this remand and the report from the October 2015 VA examination for tinnitus, the examiner should determine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus is related to service, to specifically include his claimed in-service noise exposure.  

In providing this opinion, the examiner should specifically CONSIDER AND DISCUSS the provisions of VA Training Letter 10-02: that the onset of tinnitus may be gradual or sudden, and individuals are often unable to identify when tinnitus began; that tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs; and that, therefore, delayed-onset tinnitus must be considered.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

